UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 17, 2007 BRIDGE BANCORP, INC. (Exact name of the registrant as specified in its charter) New York 000-18546 11-2934195 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2200 Montauk Highway Bridgehampton, New York 11932 (Address of principal executive offices) (Zip Code) (631) 537-1000 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On December 17, 2007, the Board of Directors of Bridge Bancorp, Inc. (the “Registrant”) amended Article VI, Section 601 of the Registrant’s Bylaws to authorize the issuance of uncertificated shares.Amendments were also made to Article II, Sections 201 and 206 and Article IV, Section 404 for certain non-substantive changes. A copy the Bylaws as amended is attached as Exhibit 3 to this Current Report. Item 8.01 Other Events. On December 18, 2007 the Registrant announced the declaration of a quarterly cash dividend of $0.23 per share, payable on January 14, 2008 to shareholders of record as of December 31, 2007.A copy the press release announcing the dividend is attached as Exhibit 99 to this Current Report. Item 9.01 Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No.Exhibit 3 Bylaws as amended 99 Press Release dated December 18, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bridge Bancorp, Inc. (Registrant) By: /s/ Thomas J. Tobin Thomas J. Tobin Chief Executive Officer Dated:December 18, 2007
